

EXHIBIT 10.13
 
 
TIB FINANCIAL CORP.
RESTRICTED STOCK AGREEMENT




THIS RESTRICTED STOCK AGREEMENT, dated _____________, 2005, is between TIB
Financial Corp., a Florida corporation (the “Company”), and
_________________________ (the “Holder”).


1. Recitals. The Holder is being awarded _______ shares of the $.10 par value
common stock of TIB Financial Corp. (the “Restricted Shares” or “Shares”)
pursuant to the TIB Financial Corp. 2004 Equity Incentive Plan (“Plan”). All
terms which are defined in the Plan, as the same may be amended from time to
time, shall have the same meanings in this Agreement as are specified in the
Plan, unless otherwise specifically defined herein.


2. Restrictions. The Holder shall not sell, assign, transfer by gift or
otherwise, pledge, encumber, hypothecate, or otherwise dispose of, by operation
of law or otherwise, any of the Restricted Shares unless and to the extent the
Restricted Shares have become Vested Shares as provided below.


3. Vesting; Lapse of Restrictions.


(a) General. Except as otherwise provided in this Agreement, the Restricted
Shares shall vest and the restrictions shall lapse on the date set forth in
Exhibit A to this Agreement (the “Vesting Date”), provided that the Holder shall
not have ceased Continuous Service before the Vesting Date. Restricted Shares
that have become vested and as to which the restrictions have lapsed shall be
referred to as “Vested Shares”; Restricted Shares that have not become vested
and as to which the restrictions have not lapsed shall be referred to as
“Unvested Shares.” Subject to Section 5 of this Agreement, the Holder will have
all the rights of a shareholder with respect to the Restricted Shares,
including, but not limited to, the right to receive all dividends paid on the
Restricted Shares and the right to vote the Restricted Shares.


(b) Vesting on Certain Events. All Unvested Shares shall immediately vest and be
considered Vested Shares upon a Change of Control or the death of the Holder.


(c) Transfer Upon Lapse of Restrictions. The Holder may sell, assign, transfer
by gift or otherwise, hypothecate, or otherwise dispose of, by operation of law
or otherwise, any of the Vested Shares at the Holder’s discretion, except that
the Holder agrees that he shall not make any sale or transfer of the Vested
Shares that would conflict with or violate any of the provisions of the
Securities Act of 1933 or any applicable state securities laws.


4. Termination of Services. Subject to Section 3(b), if the Holder ceases
Continuous Services for any reason before the Unvested Shares have vested, the
Holder’s rights with respect to the Unvested Shares will terminate and be
returned to the Company. The Holder shall execute such documents and take such
other actions as may be necessary in order to transfer full legal title with
respect to such Unvested Shares to the Company.


5. Delivery of Unvested Shares. If the Holder or the Holder’s representative is
required to transfer certain of the Shares to the Company pursuant to Section 4,
the Shares shall promptly be tendered to the Company by the delivery of
certificates for such Shares, duly endorsed in blank by the Holder or the
Holder’s representative or with stock powers attached thereto duly endorsed, at
the Company’s principal offices, all in form suitable for the transfer of such
Shares to the Company. The Company shall not pay any dividend to the Holder on
account of such Shares or permit the Holder to exercise any of the privileges or
rights of a stockholder with respect to such Shares, but shall, in so far as
permitted by law, treat the Company as the owner of such Shares.


6. Effect of Prohibited Transfer. The Company may refuse for any purpose to
recognize any transferee who receives Shares contrary to the provisions of this
Agreement as a stockholder of the Company and may retain and/or recover all
dividends on such Restricted Shares that were paid or payable subsequent to the
date on which the prohibited transfer was made or attempted. In addition to any
other legal or equitable remedies it may have, the Company may enforce its
rights to specific performance to the extent permitted by law and may exercise
such other equitable remedies then available to it.


7. Enforcement of Restrictions


(a) Legend. All certificates representing Restricted Shares shall have affixed
thereto the following legend:


“The shares of stock represented by this Certificate are subject to all of the
terms of a Restricted Stock Repurchase Agreement between TIB Financial Corp. and
the registered owner of this Certificate (the “Agreement”). Copies of the
Agreement and the Plan are on file at the office of the Company. The Agreement,
among other things, limits the right of the holder to transfer the shares
represented hereby and provides in certain circumstances that all or a portion
of the shares must be returned to the Company.”


(b) Custody of Certificates. The Company may, in its sole discretion, require
the Holder to keep the certificate representing the Restricted Shares, duly
endorsed, in the custody of the Company while the Shares are subject to the
restrictions contained in Section 2. The Company may, in its sole discretion,
require that the certificate representing the Shares, duly endorsed, be held in
the custody of a third party while the Shares are subject to the restrictions
contained in Section 2.
 
(c) Lapse of Restrictions. At the expiration of the restrictions imposed by this
Agreement, the Company will redeliver to the Holder the certificate or
certificates and stock powers, deposited with the Company pursuant to this
Agreement and the Shares represented by the certificate or certificates will be
free of all restrictions.


 
 

--------------------------------------------------------------------------------

 
8. Adjustments for Stock Splits, Stock Dividends, etc. In the event of any
change in the outstanding Stock hereafter by reason of any reorganization,
recapitalization, stock split, stock dividend, a combination or exchange of
shares, merger, consolidation or any change in the corporate structure affecting
the Stock, the Shares shall be proportionately and appropriately adjusted by the
Board pursuant to the provisions of the Plan. Any such additional Shares shall
be subject to the restrictions and other provisions of this Agreement in the
same manner and to the same extent as the Restricted Stock. All certificates
representing such additional Shares of capital stock shall have affixed thereto
the restrictive legends contained in Sections 7 and 9 hereof. If the Company
shall at any time distribute with respect to the Stock assets or securities of
persons other than the Company (other than distributions of cash or Stock), if
the Company shall at any time grant to the holders of its Stock rights to
subscribe pro rata for additional shares thereof or for any other securities of
the Company or of any other corporation, or if there is any other change in the
number or kind of outstanding Stock or any stock or other securities into which
the Stock shall be changed or for which it shall have been exchanged, and if the
Company shall in its discretion determine that the event equitably requires an
adjustment in the number or kind of Shares subject to this Agreement or the
taking of any other action by the Company, including without limitation the
setting aside of any property for delivery upon the full vesting of the Shares
subject to this Agreement, then such adjustments shall be made or other action
taken by the Company and shall be effective for all purposes of this Agreement.
 
9. Investment Representations. If requested by the Company, the Holder shall
provide the Company with a written representation to the effect that the Shares
are being acquired solely for investment and not with a view to, or for sale in
connection with, any distribution of the Shares in any manner that would violate
federal or state securities laws. The Holder acknowledges that all certificates
representing Shares may have affixed thereto a restrictive legend to evidence
the requirement for compliance with the Securities Act of 1933 and any
applicable state securities laws. If the Shares granted pursuant to this
Agreement are not issued in a registered transaction, the following additional
legend shall be printed on all certificates representing such Shares:


The Shares represented by this Certificate are “restricted securities” as
defined in Rule 144 under the Securities Act of 1933 and may not be sold or
transferred except in transactions which comply with Rule 144 or, in the opinion
of counsel acceptable to TIB Financial Corp., are exempt therefrom.


10. General. 


(a)  Continuous Service. Nothing in this Agreement shall confer upon Holder the
right to continue in the Continuous Service of the Company or its subsidiaries.


(b) Other Compensation Plans. The adoption of the Plan and the execution of this
Agreement shall not affect any other stock option or incentive or other
compensation plans in effect for the Company or its subsidiaries, nor shall the
Plan or this Agreement preclude the Company or the Bank from establishing any
other forms of incentive or other compensation for directors, officers, or
employees of the Company and/or its Subsidiaries.


(c) Agreement Binding on Successors. This Agreement shall be binding upon the
successors and assigns of the Company and the Holder.


(d) Singular, Plural; Gender. Whenever used herein, nouns in the singular shall
include the plural, and the masculine pronoun shall include the feminine gender.


(e) Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida.


(f) Headings. Headings of Articles and Sections hereof are inserted for
convenience and reference only; they constitute no part of this Agreement.


(g) Severability. If any provision or provisions of this Agreement shall be held
to be invalid, illegal, or unenforceable, the validity, legality, and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.


(h) Notices. Unless otherwise specified herein, notices required or permitted to
be given hereunder shall be in writing and shall be mailed by registered or
certified mail, return receipt requested, to the principal office of the
Company, Attention: Corporate Secretary (if notice is to the Company) and to the
Holder at the Holder’s address set forth below (if notice is to the Holder), or
to such other person or such other address as any such party may designate by
like notice to the other party, and shall be deemed given as of the date and
time received.


(i) Counterparts. This Agreement may be executed in any number of counterparts,
each of which, when so executed, shall be considered an original, and all of
which together shall constitute one and the same instrument.


(j) Subject to Plan. The issuance of the Option shall be subject to the terms
and conditions of the Plan. In the event of any conflict between the terms of
this Agreement and the Plan, the terms of the Plan shall govern.



 
 

--------------------------------------------------------------------------------

 


 


IN WITNESS WHEREOF, the parties have executed this Agreement to be effective as
set forth above.


TIB FINANCIAL CORP.




By:____________________________________




HOLDER




_______________________________________


_______________________________________
[PRINT NAME]











 
 

--------------------------------------------------------------------------------

 



EXHIBIT A TO RESTRICTED STOCK AGREEMENT


The Restricted Shares shall vest and the restrictions shall lapse on
____________, 200___ (which date may not be earlier than one year from the date
of the Agreement